UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2015 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GROW CONDOS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-53548 86-0970023 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 722 W. Dutton Road Eagle Point, OR97524 (Address of principal executive offices) (Zip Code) 541-879-0504 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares of the issuer’s Common Stock outstanding as of November 12, 2015 is 44,798,479. - 1 - Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 CondensedConsolidated Balance Sheets – As of September 30, 2015 (Unaudited)and June 30, 2015 4 Condensed Consolidated Statements of Operations (Unaudited) – Three Months Ended September 30, 2015 and 2014 5 Condensed Consolidated Statement of Cash Flows (Unaudited) – Three Months Ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURE PAGE 18 - 2 - PART I – FINANCIAL INFORMATION Item 1. Financial Statements. - 3 - GROW CONDOS, INC. and Subsidiary CONSOLIDATED BALANCE SHEET as of September 30, 2015 and June 30, 2015 ASSETS September 30 June 30, (Unaudited) Current Assets Cash and cash equivalents $ $ Lease receivables Prepaid expenses Total Current Assets Property and Equipment, net Deposits Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable, trade Accrued liabilities Mortgages payable, current portion Total Current Liabilities Mortgages payable, less current portion Customer deposits Deferred option revenue Total Liabilities Shareholder's Equity Preferred stock, $.001par value, 5,000,000 shares - - authorized none issued or outstanding Common stock, $.001 par value, 45,000,000 shares authorized 44,798,479 and 41,698497 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholder's Equity Total Liabilities and Shockholder's Equity $ $ The Accompanying Notes are an Integral Part of the Consolidated Financial Statements - 4 - GROW CONDOS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Three Months Ended September 30 2015 and 2014 (Unaudited) (Unaudited) Rental revenues $ $ Total revenues Operating expenses Gain/(Loss) from operations ) ) Interest expense Loss before provision for income taxes ) ) Provision for income taxes - - Net income/(loss) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average common shares; basic and diluted The Accompanying Notes are an integral part of these Condensed Consolidated Financial Statements - 5 - GROW CONDOS, INC. and Subsidary CONSOLIDATED STATEMENT OF CASH FLOWS For the Three Months Ended September 30, 2015 and 2014 (Unaudited) For the Three Months Ended Cash flows from operating activities: (Umaudited) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock issued for services Impairment of goodwill Changes in assets and liabilities: Deposits - Lease receivable ) Prepaids ) Accounts payable ) ) Accrued expenses ) ) Security deposit - - Deferred options revenue ) Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of property and improvements - ) Net cash used by investing activities - ) Cash flows from financing activities: Repayments of mortgage ) ) Exercise of warrants Sale of common stock Net cash provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $
